Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00695-CV

                                        IN RE Abel HERNANDEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 16, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 9, 2013, relator Abel Hernandez filed a petition for writ of mandamus with a

motion for emergency stay. The court has considered the petition for writ of mandamus and is of

the opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2013PC1030, styled In the Estate of Maria F. Hernandez, Deceased, pending
in the Probate Court No. 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.